 In the Matter of OREGON WORSTED COMPANYandUNITED TEXTILEWORKERS OF AMERICA, LOCAL 2435Case No. C-167.-Decided July 16, 1937WoolYarn Industry-Strike:provoked by employer's refusal to meet andnegotiate with unionEmployee Status:duringstrike-Interference, Restraintor Coercion:wilful interference with and obstruction of an election orderedby the Board by threats to close and liquidate plant and business; attempts toinfluence employees to vote against union ; influencing state conciliation boardto serve interests of employer to detriment of union ; attempts to discreditunion and union leaders ; "planting" bombs in "loyal" workers cars for purposeof publicity against union ; soliciting individual strikers to return to work ;interference with strikers and picketing activities by police, violence againstpickets ;strike-breakingemployers'association-ReinstatementOrdered,Strikers:upon application for reinstatement ; displacement of employees hiredat or after date of interference with election ; preference list ordered-BackPail:awarded from date of denial of application for reinstatement.Mr. E. J. Eagenfor the Board.Mr. Abe Eugene Rosenberg,of Portland, Ore., for the respondent.Mr. K. C. Tanner,of Portland, Ore., for the Union.Mr. Allan R. Rosenberg,of counsel to the Board.DECISIONSTATEMENT OF CASEOn January 15, 1937, United Textile Workers of America, Local2435, hereinafter called the Union, filed with the Regional Directorfor the Nineteenth Region (Seattle, Washington), a charge that theOregon Worsted Company of Portland, Oregon, respondent herein,had engaged in and was engaging in unfair labor practices affectingcommerce within the meaning of the National Labor Relations Act,49 Stat. 449, hereinafter called the Act.On January 22, the NationalLabor Relations Board, hereinafter called the Board, issued a com-plaint signed by said Regional Director, alleging that respondenthad engaged in and was engaging in unfair labor practices affectingcommerce, within the meaning of Section 8, subdivision (1) andSection 2, subdivisions (6) and (7) of the Act. In respect to theunfair labor practices the complaint as amended I alleged in sub-stance :'On February 17, 1936, during the hearing,a motion to amend the complaint wasgranted.36 DECISIONS AND ORDERS371.That following a strike on November 5, 1936, at respondent'splant, an election was scheduled to be held on December 21, 1936,among respondent's employees, pursuant to a direction of the Board,in case numbered R-111; and that respondent, through its officersand agents, made and caused to be circulated false statements withthe purpose of intimidating its employees to vote against the Unionas their representative for purposes of collective bargaining at saidelection ;2.That respondent, through its officers and agents, has made andcaused to be circulated false and derogatory statements about theUnion, its officers, and active members, in a campaign to discredittheUnion and discourage membership therein;3.That by these and other enumerated acts, threats, and state-ments, respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct.The complaint and accompanying notice of hearing were dulyserved on the parties.On January 26, 1937, respondent filed amotion to dismiss, and an answer to the complaint; on March 12,1937, it filed an answer to the motion to amend the complaint. Inits answer to the amended complaint, respondent denied that it hadengaged in or was engaging in the unfair labor practices thereinalleged, admitted that an election had been scheduled, pursuant to adirection of the Board, for December 21, 1936; and alleged, amongother affirmative defenses, that on petition of the Union, the direc-tion of election had been vacated. It claimed that the Act is un-constitutional and in any case inapplicable to it because neitherits business nor labor relations is in or affects interstate commerce.On February 25, 1937, the Board filed its reply to the affirmativedefenses set forth in respondent's answer.Pursuant to notices duly served, a hearing was held in Portland,Oregon, on February 8, 9, 10, 11, 12, 15, 16, 17, and again on March 25,1937, by Towne J. Nylander, the Trial Examiner duly designated bythe Board.Full opportunity to be heard, to examine and cross-ex-amine witnesses, and to introduce evidence bearing on the issue wasafforded all parties.Counsel for respondent moved to strike paragraphs.6, 7, 8, 9, 10, 11,and 12, of the complaint as failing to allege violations of the Act, andparagraph 13 of the complaint as alleging conclusions of law sup-ported by no allegations of fact.These motions the Trial Examinerdenied.Much testimony and several exhibits were introduced inevidence over the objections of counsel for respondent.At the con-clusion of the testimony in support of the complaint, counsel forrespondent renewed his motion to dismiss the complaint upon the49446-38-vol. m-4 38NATIONAL LABOR RELATIONS BOARDgrounds set forth in his original motion to dismiss, and upon thefurther ground .that the evidence failed to sustain the allegations ofthe complaint.This motion the Trial Examiner denied.As evi-dence in behalf of respondent, counsel for respondent offered to provethe comparative wage rates in the wool textile industry.This offerwas rejected by the Trial Examiner, whereupon respondent restedand offered no further testimony in support of its case.Upon the record thus made, the Trial Examiner, on March 26, 1937,filed an Intermediate Report finding and concluding that respondenthad committed unfair labor practices affecting commerce within themeaning of Section 8, subdivision (1) and Section 2, subdivisions (6)and (7) of the Act, and recommending that respondent cease anddesist from interfering with, restraining, or coercing its employees,including those on strike, in the exercise of the rights guaranteed inSection 7 of the Act; that respondent distribute to its striking em-ployees, issue to the press, and post in its plant notices stating thatitwould cease and desist from such interference, restraint, and coer-cion; and that respondent file with the Regional Director for theNineteenth Region a report, within a stated time, showing the man-ner and form of its compliance with the foregoing recommendations.No exceptions were filed to the Intermediate Report.The Board has reviewed the rulings of the Trial Examiner onmotions and on objections to the introduction of evidence and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.As set forth below, we also find that the evidence supportsthe findings and conclusions made by the Trial Examiner in hisIntermediate Report that respondent has engaged in unfair laborpractices affecting commerce within the meaning of Section 8, sub-division (1), and Section 2, subdivisions (6) and (7) of the Act.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.RESPONDENT AND ITS BUSINESS 2The Company is a corporation organized and existing under thelaws of the State of Oregon. Its principal office and place of busi-ness is in Portland, Oregon, where it is engaged in the business of2 This finding is taken verbatim from a decision of the Board, dated December 9, 1936,(Case No. R1-111, 2 N. L. R B. 417), which in turn was taken with some modificationsfrom a decision of the Board, dated June 11, 1936, (Case No. C-65, 1 N L. R B. 915), theparties in both proceedings being the same as in the instant mattes.A certified copy ofthe testimony given by Roy T Bishop, president and manager of the Company, at thehearing which resulted in the decision of the Board in Case No. C-65, describing thebusinessof the Company, was admitted in evidence in the instant case, together witha certified copy of the testimony of other witnesses, substantially paralleling Bishop'stestimony, at the hearing which resulted in the decision of the Board in Case No R-111. DECISIONS AND ORDERS39converting wool into yarn, and selling and distributing the yarn.It is the only mill of its kind west of the Mississippi River.Thereare approximately 100 such mills in the United States, most of themlocated along the Atlantic Coast. Its mill, which is valued at ap-proximately $200,000, normally employs* about 500 workers.,Wool, the principal raw material used in the manufacture of yarn,is purchased by the Company mainly from dealers in Portland, Ore-gon, although the points of origin of about 60 per cent of all thewool utilized by it are in States other than Oregon. Part of itswool purchases is made by a buyer who travels in and through theStates of Oregon, Washington, and Idaho.On occasions, Roy T.Bishop, president of the Company and manager of its mill, purchaseswool while in States other than Oregon.The demand for yarn, in-dicated through orders and anticipated orders, determine the amountand quality of wool purchased.The greater proportion of supplies,including dyes, emulsion of oil, salt, soap, cartons, and labels, areobtained by the Company in States other than Oregon, while boxesand motor oil are purchased locally.Railroads, trucks, and, infre-quently, boats are the instrumentalities for delivery of wool andsupplies to the mill.Fifteen per cent of the Company's wool pur-chases from States other than Oregon are consigned to the Company,the remainder to dealers, banks, and brokers.Upon delivery to the receiving department of the mill, the rawwool is sorted and cleaned by a series of processes ; the fibres arecombed, straightened and sorted, and then rolled into balls or tops,some of which are dyed. The tops are stored for use in the manu-facture of yarn as needed.Depending on the desired yarn, tops areblended, the fibres are further refined, wound on spools, doubledand redoubled, depending on the desired consistency, drawn fine, andspun into yarn.The single fibres of yarn are twisted and made intotwo, three, and four "ply", heeled into skeins, inspected, bundled,and placed in a stockroom preparatory to shipment or dyeing andshipment.The three general types of yarn so produced are handyarn for sale to retailers, and machine and weaving yarn for themanufacture of fabrics.The total annual production of the mill isvalued at about $1,500,000.There are two shipping departments inthe mill, one for general shipments and another for hand-yarn ship-ments, the latter being in the hand-yarn department.A total of 10to 13 employees is engaged in the two shipping departments, wherethe yarn is balled, bundled, labeled, and prepared for shipment.The destination of a portion of the finished yarn is known to theCompany in some instances throughout and in others during onlya part of the above-described process.The dyeing of wool topsand yarn in colors other than standard is done only upon order. 40NATIONAL LABOR RELATIONS BOARDYarn destined for shipment to the Jantzen Knitting Mills 8 is marked"Jantzen" "New York."Ninety-three per cent of the Company'ssales are made through its sales agencies operating on a commissionor salary basis in New York City and Los Angeles and San Fran-cisco, California.In San Francisco its sales agency is the MaypoleDye Works, a corporation of which Bishop is president and whosestock is substantially owned by the Company. In the conveyanceof yarn to the three sales agencies, and to others, all forms of trans-portation are used.The Company owns and operates a truck, andalso engages an independent trucking agency, to deliver the fin-ished goods to railroad freight sheds, shipping docks, and othermeans of transportation.The Company is consignee on 75 per centof all such shipments, and pays the freight charges.About 98 percent of the hand yarn, constituting 20 per cent -of the Company'stotal production, is sold to large merchandising concerns such asWoolworth's,Kresge's, and Penney's.Itsmachine and weavingyarn is sold principally to weaving mills and knitting mills in theNorth Atlantic States.In the purchase of wool, the conversion of wool into yarn, andthe sale and distribution of yarn, the Company's operations thusextend across the country from coast to coast in a closely integratedeconomic enterprise for the purposes of trade.The Company isvitally dependent upon interstate transportation facilities and thecontinuous flow of commerce among the states. In turn, the weav-ing and knitting industries are in part dependent upon it, approxi-mately 80 per cent of its finished products being utilized by thoseindustries.Certain of the Company's employees are directly en-gaged in the receipt, preparation for shipment, and transportationof wool, supplies, and yarn.II.THE UNIONUnited Textile Workers of America, affiliated with the Committeefor Industrial Organization, is a nation-wide labor organizationwhich admits to membership employees working in the textile in-dustry.In the spring of 1934, organization was begun among re-spondent's employees.On March 18, 1935, the Union, which hadbeen formed during this period, received from the parent organiza-tion a separate charter as Local 2435 with jurisdiction over all theemployees in respondent's plant.8The Application for Permanent Registration under Section 12 (b) of the SecuritiesExchangeAct of 1934of Securities Temporarily Registered,filedwith the SecuritiesExchange Commission by Jantzen Knitting Mills on March 30, 1935, although not intro-duced in evidence,is a public document,and we take notice of the following facts statedtherein: that Jantzen Knitting Mills and its French subsidiary, Societe Anoyme "Jantzen",manufacture and sell to retailers swimming suits ; that a subsidiary of Jantzen KnittingMills, Jantzen(Australia)Limited, manufactures and sells swimming suits and sportswear ; and that Jantzen Knitting Mills and its subsidiaries sell their products in theprincipal countries of the world,either directly or through licenses. DECISIONS AND ORDERS41III.PAST RELATIONS BETWEEN RESPONDENT AND THE UNIONThe history of respondent's relations with the Union has beenmarked by constant strife and an unwavering determination todefeat the self-organization of its employees.In Case No. C-65,decided June 11, 1936(supra),we reviewed this history up to No-vember, 1935, and ordered the reinstatement with back pay of SidneyGirard, president of the Union, discharged for union activities, andthe disestablishment of the Employees Council, as the creature ofrespondent's determination never to recognize the Union.Respond-ent has not complied with this order of the Board. In Case No.R-111, decided December 9, 1936(supra),we reviewed the historyof respondent's labor relations during September and November of1936, found that respondent's persistent refusal to deal with theUnion had resulted in a strike of respondent's employees whichaffected commerce, and directed an election to be held among theproduction,maintenance, and shipping department employees atrespondent's plant.The complaint in the case before us now arisesfrom respondent's interference with this election and with its strik-ing employees.IV.THE UNFAIR LABOR PRACTICESA. Interference with the electionOn November 3, 1936, the Union sent Roy T. Bishop, presidentand manager of the respondent, a registered letter stating that ifthe respondent continued to refuse to meet with the Union to bar-gain collectively with reference to the wages, hours, and workingconditions of the production, maintenance, and shipping departmentemployees at respondent's plant, the Union would call a strike toenforce its demands.This letter was receivedbut not answered.On November 5, 1936, the strike began and the plant closed down.Immediately, respondent, through its president, embarked on acampaign to break the strike.Bishop testified that on November 5,1936, immediately after the employees went on strike,he made apublic announcement that he would shut down the mill before heWould bargain with the Union.On November 9, 1936, at the hear-ing on the petition of the Union for an election and certificationof representatives, Abe Eugene Rosenberg, counsel forrespondentin that as well as in this proceeding, stated thatsinceNovember5th, respondent's operations had been definitely terminated, andarrangements were then being made to liquidateitsaccounts re-ceivable, inventory, and equipment.Contending that as aresult ofthis situation the issues in the proceeding had becomemoot, counselfor the respondent withdrew from further participation in the hear-ing,On November29, a frontpage article in theSunday Oregonian, 42NATIONAL LABOR RELATIONS BOARDdescribing developments in the strike situation at the plant of theOregon Worsted Company, quoted Bishop as having announced thathe would close the plant and liquidate the assets.4Bishop testifiedthat when theMorning Oregonian,of November 30 quoted him ashaving said, "We do not care to be guinea pigs for social securitylaboratory experiments," he had made the statement in connectionwith his purpose to liquidate or to continue to liquidate.On December 9, 1936, the Board issued its decision directing anelection by secret ballot to be held among the production, shipping,and maintenance department employees who were on respondent'spay roll next preceding the date of the strike of November 5, 1936,to determine whether or not they desired to be represented by theUnion.Of respondent's contention that the issues had become mootbecause the mill was closed clown and respondent intended to liqui-date its assets, we said "(It) does not rise to the dignity of anargument.The operations at the mill ceased as the result of thestrike, and intentions in such industrial situations are notoriouslymercurial."The Regional Director for the Nineteenth Region sched-uled the election for December 21, 1936.Immediately upon receipt of the decision, Bishop directed his at-tack against the Union's chances of victory at the election.TheOregonianof December 14, 1936, carried the following story : "Mr.Bishop said that he did not see how an election among the employeescould affect the present situation since the plant is closed and its offi-cers proceeding toward liquidation. `The employees walked out orwere forced out by intimidation', said Mr. Bishop. `We were ad-vised by the Union substantially that the only way we could startup again would be by a recognition of the Union for collective bar-gaining.We don't care to operate under those conditions.' "As theday for the election drew nearer, Bishop increased the intensity ofhis campaign.Between December 17 and 21, some of the girls whowere out on strike were sought out and told that unless they votedagainst the Union, the plant would liquidate and they would not goback to )work.5On December 19, Bishop played his trump card.The State Conciliation Board had been requested by Mayor JosephK. Carson of Portland, Oregon, on November 28, 1936, to entertainthe controversy between the Union and respondent.Dr. W. G. Ever-son, chairman of the Board, communicated with the labor and em-ployer representatives of the Board, and on December 17th, went intothe merits of the controversy.At that time, he requested Bishop toissue a so-called "statement of opposition" with reference to the con-troversy.On December 19th, the State Conciliation Board notified thepress and interested parties to appear.At this meeting, counsel for4 Board Exhibit No 19'By whom the girls were solicited is not clear from the record, DECISIONS AND ORDERS43respondent read and distributed to the press a prepared statement,reading in part :The Oregon Worsted Company has decided that it cannot rec-ognize Local 2435 of the United Textile Workers of America asthe representative of its employees for the purpose of collectivebargaining and operate its plant at the same time * * *. Thestrike was * * * declared and the Company, clue to the in-consistent policy of the Union, its lack of stability and lack ofpurpose was forced to decide to liquidate. Since said date (No-vember 5) liquidation has been going on and is now in process.***Accordingly there will be no further operation of theOregon Worsted Company if such operation depends upon recog-nition of Local No. 2435 of the United Textile Workers ofAmerica as the representative of the employees for the purposeof collective bargaining."Present before the State Conciliation Board when this statementwas read were two representatives from the Union, two from thenon-union employees, two members who claimed to be dissatisfiedwith the Union, and representatives of two newspapers.On the nextmorning, December 20, theSunday Oregoniancarried on its frontpage a story quoting Bishop's decision that the Oregon WorstedCompany would remain closed rather than recognize the Union. Onpage 8 of the same issue it carried a full column story, referring tothe election which was to be conducted on the following day by theNational Labor Relations Board, describing the meeting with theState Conciliation Board, and ending with the quotation given above,from the prepared statement read by counsel for respondent."'The effect on the striking members of the Union was all that re-spondent could have desired.What Bishop's public announcements,his statements to the newspapers, and the solicitation of girl strikerswere unable to accomplish in the earlier clays of the strike, this delib-erately prepared statement of Bishop's attorney, made to the StateBoard of Conciliation, on the eve of the election, succeeded in accom-plishing.Dorothy Vallereux, a striker, testified that she thought "itwas an idle rumor until the statement came out in the paper and Isaw the statement there".On December 20, the Union petitioned theRegional office of the National Labor Relations Board to call off theelection, and on December 21, the day of the election, the Boardvacated its direction."It was cancelled at the request of the Union", announced Bishop,through the columns of theOregonianof the next morning. "It wasinstituted through the Union itself, which is run by a small groupBoard Exhibit No 87Union Exhibit No. 17. 44NATIONAL LABOR RELATIONS BOARDof racketeers.When these racketeers realized that our employeeswould vote against the Union, they hastily called the election off." 8Were Bishop's statements and the statements of counsel for therespondent with regard to liquidation made in good faith, or werethey made, as alleged in the complaint, falsely with the purpose ofintimidating its employees and causing them to vote against theUnion in the scheduled election?The proceedings before the StateBoard of Conciliation on December 19, and the opening of respond-ent's plant following the State Board's recommendation on December22, 1936, help to supply the answer.On the afternoon of Tuesday, December 22, after a day and a halfof conference, the State Conciliation Board issued the followingrecommendations for settling the controversy :THE OREGON WORSTED COMPANY,Portland, Oregon.,Dear Sirs: The State Board of Conciliation makes the requestof the Oregon Worsted Company to reopen its plant at the earli-estpossible date.The following terms and conditions arerecommended :1.There shall be no restriction nor discrimination.2.Local No. 2435 United Textile Workers will withdraw pick-ets, also drop charges brought against the Oregon Worsted Com-pany before the National Labor Relations Board or any otherbody or court.3.That the State Board of Conciliation will be consultedbefore serious difficulty arises in the future and before any openbreak.4.Local No. 2435 United Textile Workers to present to thisBoard any charges that it may have in the future against theOregon Worsted Company in the event such charges could bebrought before any other body or tribunal.5.The Oregon Worsted Company will reopen its employmentopportunities without prejudice to union or non-union members.6.We are presenting this recommendation to Local No. 2435United TextileWorkers and sincerely trust that this mill willbe opened immediately and with everybody happy.Thanking you for your help and consideration and with sin-cere wishes that a return to normal employment may be yourHappy Christmas for 1936.Cordially yours,WM. G. EVERSON,Chairman,JOHN O'NEILL,Sec.,CHAS. N. RYAN,Members Oregon State Board of Conciliation.96Union Exhibit No. 18.eBoard Exhibit No. 9. DECISIONS AND ORDERS45Dr. Everson testified that the considerations which prompted theState Board to issue these recommendations were a study of the factsand a desire to get the strikers back to work by Christmas.Uponthe whole record, however, and especially from the testimony ofDr. Everson,it is clearthat the State Board of Conciliation waslittlemore than the willing servant of Bishop and his determina-tion to break the Union and the strike.Dr. Everson admitted, andthe record completely bears him out, that theStateBoard did notgo thoroughly into the merits of the controversy. It did, however,take information from the management with reference to the wagescale and other points in dispute without obtainingsimilar informa-tion from the Union.At the time its recommendations were beingtyped,Mr. Rosenberg, respondent's attorney, and Mr. Bishop, itspresident,were in anadjoining room, and immediately upon beinghanded the recommendations delivered in return a letter of accept-ance conditioned only on the State Board's retaining jurisdictionto carry out its recommendations.Dr. Everson testified that para-graph two of the recommendations-that the Union drop chargesbrought against respondent before the National Labor RelationsBoard or any other body or court-"may have been suggested" byMr. Rosenberg, and in reference to that paragraph testified thatUnion officials had furnished him copies of three decisions going tothe merits of the controversy between the Union and respondent : adecision of the Textile Labor Relations Board, ordering respondentto rehire certain named employees; a decision of the National LaborRelations Board, ordering the disestablishment of the EmployeesCouncil, as a company union, and the reinstatement with back payof Sidney Girard, discharged because of union activities (Case No.C-65,supra) ;and a decision of the National LaborRelations Boardfinding that because of respondent's refusal to bargain collectivelywith the Union, a question of representation affecting commerce hadarisen,and directing an election among respondent's employees (CaseNo. R-111,supra).Dr. Everson testified that he had read and knewthe nature of these decisions, but that he had made no inquiry as towhether these decisions had been complied with.Dr. Everson alsotestified that the State Board did not know and was not concernedwith the fact that there were pending in the Circuit Court ofMultnomah County damage suits filed by certain aggrieved unionmembers against the respondent for alleged breach of contract.loAs to the decisions of the Textile Board and the National LaborRelations Board, Dr. Everson testified that he had reason to believethat respondent had not complied with the orders therein, but hadnever suggested to Bishop that he should comply.10 In view of the State Board's ignorance of such court actions brought by union mem-bers, it appears reasonably certain that at least the provision in paragraph 2 referringto the dropping of charges before any court was suggested by copnsel for respondent, 46NATIONAL LABOR RELATIONS BOARDThe attitude of the State Board toward these charges and thedecisions rendered by the Textile Labor Relations Board and theNational Labor Relations Board, was succinctly expressed by Dr.Everson : "* * * we felt that if these people went back to work,instead of going to work with a chip on their shoulder, we felt thatthey should go back to wvork' in good faith, instead of trumping upsomething else and rehashing it.We tried to eliminate all the ob-structions that we could.We wanted them to go back to work in theright spirit and do so without having in their mind the trumping upof something else. * * *"From the hostility thus exhibited by Dr. Everson toward the con-tentions of the Union, the close cooperation between the State Boardand respondent, the failure of the State Board sufficiently to hearthemerits of the controversy, and its deliberate disregard of thefindings, orders, and decisions of two Federal agencies with referenceto past and current anti -union activities of respondent, we cannot failto conclude that the State Board exhibited a flagrant bias towardrespondent which utterly belied its position as an impartial agencyfor conciliation.From the whole record, including the manner inwhich the hearing before the State Board was conducted, the partici-pation of counsel for respondent in the formulation of at least partof the State Board's recommendations, and the immediate acceptanceof these recommendations by respondent, we find that respondentcaused the State Board to serve and further the interests of respondentto the detriment of the Union. Thus, the State Board became merelyanother weapon in respondent's war against the Union-a weaponof strategic importance because ostensibly two-edged and professedlywielded by an impartial hand.Following the State Board's recommendations, on the night ofDecember 22, 1936, at 10 P. M., Bishop came to the conclusion thatliewould reopen his plant.At eight o'clock the next morning themill began operations, and several hundred postcards were mailedto employees asking them to return to work.Behind the Union'spicket line the machinery was running; smoke was coming out ofthe flue; there was "a look of prosperity down there", Bishop ad-mitted, such as to make his employees think the strike was broken.Had they returned that morning, he testified, they could have goneto work.It is plain from this circumstance alone that respondent's numer-ous statements to the press, and the prepared statement of December19, read to the State Board of Conciliation and distributed to thepress, to the effect that respondent was liquidating, were not madein good faith, but were, on the contrary, completely false and madefor the purpose of intimidating its employees, discouraging member-ship in the Union, and breaking the strike.Despite statements made DECISIONS AND ORDERS47as early in the controversy as November 9 and frequently repeatedto the very eve of the election a month and one half later, that theCompany was in the process of liquidating its accounts receivable,assets, and equipment, that its operations were definitely terminated,that liquidation has been going on since the beginning of the strife,nevertheless the plant was ready to operate with a full crew only afew hours after the State Board had made its recommendations.From this alone, it is clear that none of the concomitants of liquida-tion had occurred. In addition, Bishop testified that between No-vember 5 and December 22, no equipment had been permanently dis-mantled.Bands were taken off the machines to ease the tension ofthe leather when not in use, and rolls were loosened so that workstanding idle would not deteriorate, but the footings had not beentaken up, nor had the bolts been removed from the concrete, and theplant was ready at all times during this period to operate on a fewhours notice.On its pay roll during this entire period, respondenthad 31 men, including officers, bookkeepers, shippers, caretakers, andat least three of its foremen or overseers, none of whom were at anytime engaged in permanently dismantling, the plant or liquidatingrespondent's inventory, accounts receivable, or equipment.Fromthe date of the hearing on November 9, when counsel for respondentstated that operations had definitely terminated, respondent was con-tinually engaged in purchasing and taking options on wool.OnDecember 18, the day before it presented a prepared statement to theState Board, declaring that it had been forced to liquidate, respond-ent was in attendance at an auction sale- where large quantities ofwool were being sold.Although Bishop denied that he had refusedto sell a large quantity of wool on hand, to a prospective customer,who came to buy and left without buying, his denial is not convincing,especially in view of the reluctant, contradictory, and evasive testi-mony of the witness on almost every major point in dispute. It isplain from the record, and we so find, that at no time did respondentintend to liquidate its property and that its widely publicized threatswere intended as a means of interfering with, coercing, and restrain-ing its employees in the exercise of the rights guaranteed in Section7 of the Act, and of wilfully impeding and interfering with the elec-tion which had been directed by this Board.B. Attempts to discredit the UnionBetween December 31, 1936 and January 2, 1937, during the courseof the strike, four "loyal" employees working at respondent's plantdiscovered crudely fashioned dynamite bombs attached to the enginesof their automobiles.The bombs were all of 'similar manufacture,and similarly attached.They were unquestionably placed accordingto a single plan. 48NATIONAL LABOR RELATIONS BOARDClarence Hopp, foreman and overseer in respondent's plant, testi-fied that he found such a bomb in his car shortly after noon on De-cember 31, 1936.He testified that when he drove his car to work thatmorning, the car was functioning normally; that he parked his carin a shed located on the grounds of respondent's plant; that shortlyafter noon he drove the car from the plant to downtown Portland,a distance of approximately five miles; and that he then turned thecar over to his wife, who remarked to him that the engine was not"hitting right."He testified that on his way back to the plant, as hepassed the Francis Motor Company, it occurred to him to drive inand ascertain the trouble.He was alone.He stated that immedi-ately after driving in to the garage, without waiting for an attend-ant, he lifted the hood of the car and found a stick of dynamite, fiveinches long and two inches in diameter, set below the fan belt, be-tween the cylinder block and the radiator, and attached to the motorby two wires, one running to a spark plug, the other to a cylinderblock nut.He testified that he pulled the stick of dynamite out bythe wires, threw it in the back of the car, and drove back to the plant.No one at the Francis Motor Company, he testified, had worked onthe car or seen him enter or leave.On his return to respondent'splant,Hopp testified that he showed the bomb to Arthur Sirianni,plant electrician.Sirianni pulled the wires out of the dynamite,took the dynamite cap into his shop, and while exploding it, injuredhimself slightly.Immediately after it became known that a bomb had been found inClarenceHopp's car, Carl Johnson, another "loyal" worker, em-ployed in the maintenance department in respondent's plant, ran outto the shed where he had parked his car beside that of Clarence Hoppand found attached to the engine of his car a similar bomb, similarlywired.CaptainWilliam C. Epps of the Portland Police Depart-ment, who had been called to respondent's plant by Bishop, testifiedfhat in the presence of Johnson and others he had ordered the policeofficers in charge not to remove the dynamite before the motor hadbeen examined for fingerprints and the bomb had been photographed.Despite these orders, Sergeant Dodele of the State Police and John-son detached the bomb, without objection from the other officers, anddelivered it to the officers of the city police.Later that day, according to the testimony of Detective O. A.Powell of the Portland Police Department, Walter Koenig, another"Joyal" employee, who had been working at respondent's plant dur-ingthe strike, noticed that the hood of his car, which had beenparked for two days in the garage at his home, had been disturbed,and upon examining the engine discovered a similar bomb, similarlywired to the motor.Detective Powell, who began his investigationfor the Police Department on the next day, after uniformed police DECISIONS AND ORDERS49had been there, saw neither the automobile nor the bomb, becauseKoenig had moved the car to the home of a relative and had thrownthe dynamite into the river.On the morning of January 1, 1937, according to the testimonyof Detective Powell, A. J. Hoenish, also a "loyal" worker, employedas a night watchman at respondent's plant and a cousin of ClarenceHopp, was pushing his car out of the garage at his home when hefound, attached to its motor, a similar bomb, wired in the same man-ner as the other three bombs.Detectives Powell and W. E. Williamstestified that Glen Harms, Bertillon expert for the Portland PoliceDepartment, had removed the bomb, and thrown the dynamite stick,cap, and wiring into the river.The officers made no investigationbeyond asking Hoenish when and how he found the bomb.On January 2, 1937, Bishop issued the following statement whichappeared in an article on the front page of theOregon Journalof'that date: "Whoever is placing the bombs in our workers autos isprompted by a small group of racketeers who have instigated thewhole controversy.They are now using the same kind of tacticsemployed to get company employees to join the Union.And nowthey are trying to scare company officials the same way. I have noidea who the individuals are. I understand the police have takenfingerprints off several bombs and are working from that angle.Ouremployees, those working and those on the outside are homemakers.They have no part in such terroristic activities. It is the work ofracketeers." 11From the context of this statement and from Bishop'stestimony, it is clear that in referring to "a small group of racketeers"Bishop was accusing the leaders of the Union, and his purpose, ashe himself testified, was to put union activities generally and a"group of Union racketeers" into disrepute.The record abundantly proves that the bombs were placed in theautomobiles, not by union members or sympathizers, but by thoseworking in respondent's mill, and that Bishop not only knew thatthere were no circumstances tending to link the Union or any of itsmembers with those acts, but had admitted to the detectives of thePortland Department that those working in the mill were probablythe ones responsible.Both Clarence Hopp and Carl Johnson, whose cars had beenparked in a shed located on the grounds of respondent's plant onDecember 31, testified that their cars were functioning normally onthe way to work that morning. The circumstances plainly indicatethat the dynamite bombs had been placed in the cars after theyarrived on company property and were parked in the shed. Severalpolice officers, stationed at various points at or near the plant, to keep" Union Exhibit No. 14. 50NATIONAL LABOR RELATIONS BOARDwatch on the pickets, testified that they patrolled the premisesthroughout the morning, from before the time Hopp and Johnsondrove their cars into the plant until after the bombs were discovered,that they had a clear view of the shed from where they were patrol-ling, that there was also a clear view of the shed from the platformor floor of the mill, and that during this time they saw nostranger or picket from outside enter the plant.Officer Michael E.Lillis of the Portland Police Department,who had patrolled the pre-mises all morning with Officer Burmeister, stated that he did not thinkitwould have been possible for any outsider to come in and place abomb in the car, that he was familiar with the faces of the employeesworking in the plant and that he would have recognized and haltedany stranger who appeared on the premises.Detectives Strong andWestcott of the Portland Police Department reported that they wereunable to find anyone that saw any outsider or ex-employee aroundthe yard.' 2On the other hand, Arthur Sirianni,plant electrician,whose dutiesgave him the freedom of the plant, had been engaged, from teno'clock of that morning until after the bombs were discovered, ininstalling a heater in a police car, in close proximity to the shedwhere Johnson's and Hopp's cars had been parked..Sirianni ad-mitted that with the exception of the officers he was the only personin the vicinity of the cars that morning.He also testified that hehad never seen a stick of dynamite before, and if there had beenany dynamite used at the plant in the past, he never had had anydealings with it.This testimony was flatly contradicted by a wit-ness who testified that in the spring of 1935, when an old boilerfactory at respondent's plant was being razed,he had seen Sirianniusing dynamite.Sirianni further denied any knowledge of or com-plicity in the placing of the dynamite bombs. In view, however, ofthe evasive, almost hysterical, and decidedly untrustworthy natureof his testimony,we are satisfied that, at the very least, Sirianniknew more about the placing of the bombs than he was willing toreveal, and that his inadvertent injury when he exploded the dyna-mite cap found in Hopp's car arose from his haste to destroy valu-able evidence which might have assisted in leading to the apprehen-sion of the person responsible for placing the bombs in the othercars.Of the four"loyal" employees,Clarence Hopp was the only oneto start his motor or drive his car after the dynamite had beenplaced in it.From the description given of the bomb, its size anddimensions,and from the description of the front part of the motorfrom which it was supposed to have been taken, we are convinced"Respondent'sExhibit No ], Ancillary Proceeding. DECISIONS AND ORDERS51that the testimony of the witness Hopp is not to be credited.Thereis sufficient evidence in the record of experiments made by an expertfor the Union with dummy bombs of the same size and dimensions,attached in the same way, to the same model of motor, to indicatebeyond a reasonable doubt that such an object could not have beenplaced where the witness testified that he found it without havingmade its presence known and without having been torn to bits bythe revolving fan.On the clay the bombs were found, the detectives who interviewedBishop reported that he was unable to give them any information orsuspicion as to who had placed the bombs. Later, however, whenthey advised Bishop that they suspected the employees who hadreturned to work, he stated that he knew all these employees, knewsomething about their background either through church or familyaffiliations, and trusted every one of them.At the time Bishopmade this statement, however, he admitted to the detectives that "itlooks like the work of someone from inside" and discounted thepossibility of someone coming in from outside the plant to do it. 13From the whole record we find that Bishop's statement, appearingin theOregon Journalof January 2, 1937, placing the blame for thedynamite incidents upon the Union, and accusing the Union leadersof being racketeers responsible for terroristic activities, was utterlywithout foundation, contrary to the available information, and un-scrupulously issued for the purpose of bringing the Union into dis-repute, discouraging membership in the Union, and interfering with,restraining, and coercing respondent's employees in the exercise ofthe rights guaranteed in Section 7 of the Act.On December 31, 1936, before the police investigation, respondentmade a gift of an automobile heater to Lieutenant Benjamin F. Wadeof the Portland Police Department, one of the officers in charge ofthe police detail at respondent's plant.This heater was installed byArthur Sirianni on the morning when the bombs were found.Nocharges of any kind were made to Lieutenant Wade or to the PoliceDepartment for either the heater or its installation.Following thediscovery of the bombs, the Portland Police Department sent threegroups of investigators to respondent's plant and to the homes ofA. J. Hoenish and Walter Koenig, where for several clays they pur-ported to conduct an investigation.Despite the admission of Bishopthat it looked like the work of some one from the inside, no attemptwas made to find out whether any of respondent's "loyal" employeeshad access to any dynamite stored in respondent's plant.Despitethe fact that "loyal" employees told stories which were inherentlyimprobable, removed three of the bombs before they were seen byn Respondent's Exhibit No. 1, Ancillary Proceeding 52NATIONAL LABOR RELATIONS BOARDthe detective or police, threw one bomb in the river, and destroyedthe cap of another, no satisfactory investigation was made of theirmotives or movements prior to the discovery of the bombs. In thecase of the bomb found in Carl Johnson's car, Sergeant Dodele testi-fied that he did not compare it with the bomb found in the adjacentcar belonging to Clarence Hopp, because he did not want to inter-fere with the Portland Police ; but he pulled out the bomb fromJohnson's car, despite the orders of Captain Epps of the PortlandPolice not to remove it before it had been photographed and finger-printed.The bomb found in the car belonging to A. J. Hoenishwas thrown into the river, cap, wiring, and all, by detectives fromthe Portland Police Department.The record plainly discloses thatthe police and detectives made superficial examinations, evasive re-ports, destroyed the evidence, and in general acted in such a manneras to cast grave doubt on the good faith and motive behind thepurported investigation.C. Use of violenceOn the afternoon of February 2, 1937, pickets threw snowballs andcried "scab" at "loyal" workers as they left the plant.No arrestswere made and no one was seriously injured.Seven police officers andapproximately 60 pickets were on duty. On the next afternoon Bishopwent to the Police Department and asked for additional protection.The number of police officers was increased to 35.The number ofpickets remained the same.At 4: 30 p. m. on February 3, as the"loyal" workers left the plant, some in a high-boarded truck, otherswalking, Claude Stennet, a union employee of respondent and one ofthe pickets, shook his overcoat and cried "Boo, Jakie !" at one of the"loyal" employees.Seven eye witnesses testified that immediatelyfollowing this, as Stennet turned away, a policeman identified as Offi-cer Cambas of the Portland Police Department struck him repeatedlyon the head with his club from behind and beat him down into thesnow until he was unconscious. "Chuck" Reimer was standing nearby."For God's sake", he said, "Don't hit that man any more."Reimer, aformer president of the Union, was employed at a brewery nearbyand had not been an employee of respondent's since 1934, whenrespondent refused to comply with a decision of the Textile LaborRelations Board ordering his reinstatement.14Another policeman,identified as Officer Officer (sic), who stood near Officer Cambas,shoved Reimer away and told him to "go on up the line." Reimeranswered "0. K." and moved off.He had gone only a short distancewhen Officer Cambas said, "Let's get him."The two officers ran after14 In the Matter of Oregon WorstedCo, Textile Labor Relations Board, Case No. 58,Final Decision, dated April 23, 1935. DECISIONS AND ORDERS53Reimer, overtook him, and beat him with their clubs on the head frombehind, until his face, head,and shoulders were covered with blood,and the snow where he fell was blotched with blood stains.The testimony of seven eye witnesses,testimony unrefuted althoughample opportunity was given for possible refutation,conclusivelydemonstrates that these beatings by the police were without cause orjustification,that they were planned and encouraged by Bishop, andthat they were executed by the Police Department in cooperation withBishop for the purpose of terrorizing union members and breakingthe strike.The activities of the pickets on February 3, 1937, were in no waydifferent from the activities, of the pickets on previous days ; in factseveral witnesses testified that the pickets were unusually quiet thatday.Alvin Rea, special agent for the Industrial Relations Associa-tion of Portland, an employers'organization,testified that he hadbeen at respondent's plant at least three times a week since the strikestarted and that he had seen no violence for which he would have madean arrest.Rea has full police powers.Immediately prior to the police brutalities of February 3, CaptainEpps, the police officer from whom Bishop had sought additional pro-tection a few hours before, advised 14-year-old"Bob" Gilbert andseveral other boys,who were throwing snowballs near the picket line,"You had better go home, this is no place for kids.We are not goingto monkey around.We mean business."After Claude Stennet wasbeaten, a police officer told Mrs. Erna Erickson,a striker,who went toStennet's assistance, "You strikers must be taught a lesson."Bishop watched the activities of the police from his office window.As Reimer and Stennet were being placed in the patrol wagon infront of respondent's plant, later to be locked up on charges of dis-orderly conduct,Bishop approached the police,said something toLieutenantWade about"getting results"and added,referring toReimer,"You made a mistake,you've got the wrong man." Bishopdenied having made this statement,but three witnesses,two of themdisinterested,testifiedthat theyheard him say it. Bishop testifiedthat he had known Reimer and his family for a number of years, thathe always considered Reimer with a kindly attitude and bore him noillwill, but that even after he had seen Reimer covered with bloodand badly injured by police clubs, he had approved of what hadoccurred.The testimony relating to the beating of Reimer and Stennet wasadmitted by the Trial Examiner over the objection of counsel forrespondent that it occurred after the charge was filed and the com-plaint issued.The testimony was properly admitted to corroborateby subsequent acts the testimony supporting the specific allegations bf49446-3$-vol 111-5 54NATIONAL LABOR RELATIONS BOARDthe complaint.Thus, the cooperation of the Portland Police Depart-ment with respondent on February 3, 1937, throws additional lighton the activities of the Police Department and its purported investiga-tion of the dynamite bomb incidents in January 1937.D. Membership in the Industrial Relations AssociationIn September 1935, when the Industrial Relations Association ofPortland was formed, respondent became one of the original membersat an annual fee of $250.Later, respondent cancelled its direct mem-bership in the Association and became a member through the PacificCoastWool Manufacturer's Association, receiving the same servicesas before.It is still a member, and still receives the services of theIndustrial Relations Association.The business of the Association is labor relations. It discouragesthe making of contracts with unions, is opposed to the majority rulein collective bargaining, believes in the open shop, and pledges itselfto the "protection of every man in the exercise of his right to,work."It provides labor spies to employers engaged in thwarting union activi-ties and furnishes financial aid, private guards, and police protectionto employers engaged in breaking strikes.During the strike at respondent's plant the Association furnishedto respondent the services of Alvin Rea, special agent of the Associa-tion, deputized since April 1936, as a special police officer by thePortland Police Department and by the State of Oregon.Rea's dutieswere to confer with Bishop, the police, and Mr. F. Van Landingham,respondent's personnel manager, and to report these conferences tothe Chief of the Portland Police Department and to Edwin C. Pape,manager of the Association. In the performance of these duties, Reaappeared at respondent's plant at least three times a week.Severaltimes, he escorted "loyal" workers through the picket line.As one of its services to employers, the Association keeps on file alist of the names of union members, acquired by means of corruptingunion members to act as labor spies.On occasion, Rea has furnishedthese names to Detective Walter O'Dale, in charge of the investigationof radical activities for the Portland Police Department, who keeps afile of the names of communists and radicals.O'Dale's list of namesis also acquired in part by means of spies, some of whom, he testified,"may or may not be" members of unions. These spies are paid byO'Dale from funds supplied by the Chief of Police.The reports ofpolice spies are confidential and not available, except to employers andto the Industrial Relations Association.At the hearing, the CityAttorney refused, in response to a subpoenadaces tecumissued by the DECISIONS AND ORDERS55Board, to produce reports of espionage, in the possession of DetectiveO'Dale, carried on among respondent's employees.During the course of the strike, Bishop frequently consulted Papeand Horace B. Mecklem, president of the Association.He consultedPape when he closed down the plant on November 5, 1936, and againbefore deciding to open the plant on December 23, 1936.He consultedPape with regard to suggestions that had been made to him, his policyon various phases of the strike, and principally, on the question ofwages, hours, and working conditions.The testimony of Mecklem, Pape, and Bishop as to the relationsbetween respondent and the Association was evasive, inherently im-probable, and inconsistent with the testimony of other witnesses,including that of the Association's paid agent,.Alvin Rea.The evi-dence on this point satisfies us that the Association had more to dowith the respondent's policy toward the strike and its conduct thaneither Bishop or the officers of the Association were willing to reveal.The evidence, however, is so incomplete that we are unable to find, on,this record, that respondent's membership in or relations with theAssociation constituted a violation of any of the rights guaranteedin Section 7 of the Act.V.EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe strike of respondent's employees which occurred on Novem-ber 5, 1936, resulted in a complete shut-down of the mill.Picketswere placed around the grounds of the Company and all movementsof goods to and from the mill ceased.Approximately 40,000 to50,000 pounds of finished yarn, 5,000 to 10,000 pounds of which wereboxed, labelled, and ready to be shipped, and which otherwise wouldhave been transported to various parts of the United States, re-mained in the mill.On January 2, 1937, a week after the mill hadreopened, 350 remained on strike and the mill operated with a crewof only 50.Once before in September and October 1934, a strikeled by the Union seriously affected the stream of goods flowing toand from the mill.15Upon the whole record, we find that the activities of respondentset forth in Section IV above, occurring in connection with the op-erations of respondent described in Section I above, havea close,intimate, and substantial relation to trade, traffic, and commerceamong the several States, and have led and tend to lead to labordisputes burdening and obstructing commerce and the free flow ofcommerce.15 This paragraph is taken from the decision of the Board in Case NoR-111(supra). 56NATIONAL LABOR RELATIONS BOARDTHE REMEDYWe have found that respondent impeded and interfered with theelectionwhich the Board by its decision in case numbered R-111(supra)directed to be held among respondent's employees on De-cember 21, 1936. In the light of the purposes of the Act and theexperience upon which it is based, we are justified in assuming thathad the election been held when scheduled, respondent's strikingemployees would thereafter have returned to work. It does notlie in the mouth of respondent, whose conduct precluded that pos-sibility, to assert the contrary. InMatter of Columbia Enamellingand Stamping Company'16we ordered the reinstatement of strikingemployees as of the day when the employer frustrated attempts atconciliation, on the ground that by so acting the employer interferedwith a possible settlement of the strike which would have put themen back to work. In the case before us now, relief is predicatedon similar but even stronger grounds, since respondent's acts ofintimidation, coercion, and restraint occurred in the light of theBoard's direction of an election.We shall, therefore, order respondent to offer reinstatement tothose of its employees who were on strike on December 21, 1936, theday on which the election would have been held, dismissing if neces-sary all employees hired after that date.Our order will also pro-vide that employees whose application for reinstatement is refusedby respondent in violation of the order herein shall be entitled toback pay accruing from the date of the refusal of the applicationto the date of reinstatement, less any amount earned during thatperiod.CONCLUSIONS or LAwUpon the basis of the foregoing findings of fact and upon theentire record in the proceeding, the Board finds and concludes as amatter of law:1.United Textile Workers of America, Local 2435, is a labor or-ganization, within the meaning of Section 2, subdivision (5) of theAct.2.The strike of the employees of respondent is a labor dispute,within the meaning of Section 2, subdivision (9) of the Act.3.The employees of respondent who are on strike are employeesof respondent, within the meaning of Section 2, subdivision (3) ofthe Act.4.Respondent, by interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed in Section 7 of16 I N. L. R. B. 81. DECISIONS AND ORDERS57the Act,has engaged in and is engaging in unfair labor practices,withinthe meaning of Section 8, subdivision(1) of the Act.5.The aforesaidunfair labor practices are unfair labor practicesaffectingcommerce, within themeaning of Section 2,subdivisions(6) and(7) of the Act.ORDEROn the basis of the findings of fact and conclusions of law andpursuant to Section 10, subdivision (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatrespondent, Oregon Worsted Company, and its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from in any manner interfering with, re-straining, or coercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteed in Sec-tion 7 of the Act;2.Take the following affirmative action which the Board findswill effectuate the policies of the Act:a.Upon application, offer to those employees who were on thepay roll on November 5, 1936, and on strike on December 21, 1936,and who have not obtained regular and substantially equivalentemployment elsewhere, immediate and full reinstatement to theirformer positions, without prejudice to their seniority or other rightsor privileges, dismissing, if necessary, all persons hired for the firsttime since December 21, 1936, to perform the work of such employees;and place those for whom employment is not available on a preferredlist to be offered employment as it arises on the basis of seniority byclassifications before any other persons are hired;b.Make whole all employees who were on the pay roll on November5, 1936, and on strike on December 21, 1936, for any losses they maysuffer by reason of any refusal of their application for reinstatementin accordance with paragraph 2a herein, by payment to each of them,respectively, a sum equal to that which each of them would normallyhave earned as wages during the period from the date of any suchrefusal of their application to the date of reinstatement, less theamount, if any, which each, respectively, earned during said period;c.Post in conspicuous places throughout the Oregon Worsted Com-pany's Portland plant a notice stating (1) that the Oregon WorstedCompany will cease and desist in the manner aforesaid and stating(2) that such notices will remain posted for a period of at leastthirty (30) consecutive days from the date of posting; 58NATIONAL LABOR RELATIONS BOARDd.Prepare on the stationery of the Oregon Worsted Company astatement for the press that the Oregon Worsted Company will notin any way interfere with, restrain, or coerce its employees in theexercise of the rights guaranteed in Section 7 of the National LaborRelations Act, and distribute such statments by registered mail to thethree Portland, Oregon, daily papers, namely theOregonian,theJournal,and theNews Telegram;e.Prepare and distribute to all striking employees a statement thatthe Oregon Worsted Company will not in any manner interfere with,restrain, or coerce its employees, in the exercise of the rights of self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the.purpose of collective bargain-ing or other mutual aid or protection, as guaranteed in Section 7of the National Labor Relations Act;f.Notify the Regional Director for the Nineteenth Region in writ-ing within ten (10) days from the date of this Order what stepsrespondent has taken to comply herewith.